Per Curiam.-
— This is a plain case. The report had relation to the time when the street should be opened, for, till then, the plaintiff, having the use of his ground, could receive no injury. The proceedings would be vacated by lapse of time, at the end of a year, if the public did not exercise its right; and it is true, that in the mean time, he might be prevented, by the uncertainty of the event, from making improvements, but that is an inconvenience which the legislature did not mean to compensate. The plaintiff therefore is not entitled.
Judgment affirmed.